987 So.2d 806 (2008)
Marco ANAYA, Appellant,
v.
Amy ANAYA, Appellee.
No. 5D07-3477.
District Court of Appeal of Florida, Fifth District.
August 8, 2008.
*807 Francisco Colon, Jr., Maitland, for Appellant.
No Appearance for Appellee.
COHEN, J.
Marco Anaya challenges the imputation of income and equitable distribution scheme contained in a final judgment of dissolution. He contends that the trial court failed to make the required findings of fact to support either determination. However, he did not bring these alleged inadequacies to the attention of the trial court by filing a motion for rehearing. A party may not complain about "inadequate findings in a dissolution case unless the alleged defect was brought to the trial court's attention in a motion for rehearing." Mathieu v. Mathieu, 877 So.2d 740, 741 (Fla. 5th DCA 2004); see also Matajek v. Skowronska, 927 So.2d 981, 987 (Fla. 5th DCA 2006). Accordingly, Anaya has failed to preserve these issues for appellate review.
AFFIRMED.
PLEUS and LAWSON, JJ., concur.